Title: From John Adams to François Adriaan Van der Kemp, 31 December 1808
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Sir
Quincy Decr 31 1808

In answer to your kind Inquiries concerning my health, in your favour of the 14th, I can inform you that I enjoy as good health as a Man in his fifteenth Lustre, can reasonably expect, except a little paralytic trembling in the hands, which does not much incommode me however in Writing.
I have been engaged this Summer as you have in reading History. Voltaires Moeurs et Esprit des Nations and the Histories of Louis 14th and 15th have been for some time my Amusement and Employment. The World has been a Scene of horrors as it is now and ever will be: and all Efforts to enlighten reform or amend it, if they are not wholly lost, will have very little and very Slow Effects.
Mr Block descriptions are no doubt just: but I am very far from despairing of our Commonwealth. I believe that no Axe is laid to the Root of our Liberty Tree, but We may be reduced to hard Necessities in defending it.
Your Court Kalender, extracted from the Journal Politique is indeed very curious. What would Burgomasters Hooft and Temmink, Mr Van Berkel and Mr Dumas Say if they should read it—I wish you would write a Dialogue between those Personages in the Elisian Fields and express their Sentiments upon this Subject.
How are our public Interests paid in America, instead of a depretiation of Seven Per Cent as in holland, our Medium is depreciated two or three hundred per Cent.
What can be the motive for demolishing Houses?
Machiavels Art of War is in the fourth Volume of an English Translation of Machiavels Works, published in London in 1775. Printed for T. Davies, Russel Street Covent Garden; J. Dodsley Pall Mall; J. Robson New Bond Street; G. Robinson Pater Noster Row; T. Becket T. Cadel and T. Evans, Strand. The Translator was Ellis Farnesworth M.A. Late Vicar of Rosthern in Cheshire. Translator of the Life of Pope Sixtus 5, and Davilla’s History of the Civil Wars of France. 2d Edition corrected in four volumes.
I may now inform you that you have been elected a Member of the Massachusetts M Academy of Arts and Sciences, and I hope you have received a Diploma. If you have not it has been owing to the corresponding Secretary’s having too much Business.
“What a wonderful Genius was Machiavel”? you exclaim. Wonderful indeed. What a wonderful Genius was Hobbs? Priestley? Bonaparte? Voltaire? all very Strange Genius’s however. I have read this last fall half a dozen Volumes of this last wonderful Genius’s Ribaldry against the Bible. How is it possible this old Fellow Should represent the Hebrews in Such a contemptible Light? They are the most glorious Nation that ever inhabited this Earth. The Romans and their Empire were but a Bauble in comparison of the Jews. They have given Religion to three quarters of the Globe and have influenced the Affairs of Mankind more, and more happily than any other Nation ancient or modern.
There’s a flight for you! more extravagant you will Say than any thing in Voltaire! Tel me why?
This Vault of Air, this congregated Ball
Self center’d Sun and Stars that rise and fall
There are, my Friend whose Philosophic Eyes
Look through and trust the Ruler with his Skies.
On the Brink of the Precipice I am not afraid to look down and to leap at the Word of Command.
Yours to the last

J. Adams